ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
This Office Action is responsive to the amendment filed on 29 August 2022, filed as part of the AFCP 2.0 Program. As directed by the amendment: Claim 71 has been amended, Claims 1-61 have been cancelled, and no claims have been added. Claims 62-70 and 76-81 were previously withdrawn due to a Restriction Requirement. Thus, Claims 71-75 are presently under consideration in this application.
The amendments to the claims will NOT be entered by the Examiner. The proposed amendments filed in the After Final Amendment on 29 August 2022, filed as part of the AFCP 2.0 program substantially alter the scope of the independent Claim 71. The amendments would require additional search and consideration outside of the time allotted for the AFCP 2.0 program, particularly in view of the additional cited prior art described below. Further, the amendments to the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. 
Response to Arguments
The Applicant's arguments filed in the After Final Response filed 29 August 2022 have been fully considered. 
The Examiner agrees with the Applicant's arguments that the proposed amendments to Claim 71 would overcome the previous 35 USC 102(a)(1) and 35 USC 103 rejections as currently applied in the Final Rejection Office Action mailed 29 June 2022. The addition of the limitations specifying that, “wherein the field generator is configured to apply the electrical field to the portion of the biological medium such that free electrons are diverted away from the portion of the biological medium along the laser light path”, as required by Claim 71 as amended, is not explicitly disclosed in the previously cited Varghese et al., Slatkine, or Inoue references. 
However, the proposed amendments filed in the After Final Amendment on 29 August 2022, filed as part of the AFCP 2.0 program substantially alter the scope of independent Claim 71. The amendments would require additional search and consideration outside of the time allotted for the AFCP 2.0 program, particularly in view of the additional cited prior art described below. Further, the amendments to the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
Additional prior art to be made of record are applicable to the claims as amended, and may potentially be combined with the previously cited references:
Mullen et al. (US Patent No. 5,149,406) discloses a system and method of applying a laser to a medium (Abstract; 22, Figs. 1-2; 40, Fig. 4), and wherein an electric field is applied in the vicinity of the medium in order to divert and/or remove free electrons induced by the laser (Col. 2, Line 60 – Col. 3, Line 33; Col. 4, Line 45 – Col. 5, Line 5; Col. 6, Lines 25-65; Claims 1 and 6). 
Whitehouse et al. (US Patent No. 5,737,462) discloses a laser light guidance system (Abstract; Claims 1 and 11), and wherein an electric field is applied in the vicinity of the laser light path in order to divert and/or deplete free electrons induced by the laser away from the laser light path (Col. 2, Lines 5-36; Col. 3, Lines 26-35; Claims 1, 6, 11, 14, 20). 

Therefore the amendments to the claims will not be entered by the Examiner. Claims 71-75 remain rejected as described in detail in the previous Final Rejection Office Action mailed 29 June 2022. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792